Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 25, 2004 by and among Cherokee International Corporation, a
Delaware corporation (the “Company”), OCM/GFI and GSC (each as defined herein),
and the other persons listed on Schedule I attached hereto (collectively, the
“Securityholders”).

 

The Securityholders are the beneficial owners of certain Registrable Securities
(as defined below) issued by the Company.  The Company and the Securityholders
deem it to be in their respective best interests to set forth the rights and
certain obligations of the Securityholders or other Holders in connection with
public offerings and sales of the Registrable Securities.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the Company and the Securityholders,
intending to be legally bound hereby, agree as follows.

 


SECTION 1.                                          DEFINITIONS.  AS USED IN
THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

 

“Affiliate” of any Person shall mean any other Person who either directly or
indirectly through one or more intermediaries is in control of, is controlled
by, or is under common control with, such Person.  For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

 

“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday or Friday
that is not a day on which banking institutions in The City of New York are
authorized or required by law, regulation or executive order to close.

 

“Capital Stock” shall mean all shares, interests, participations, rights or
other equivalents (however designated) of corporate stock.

 

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company.

 

“Company Registration” has the meaning set forth in Section 4(a) hereof.

 

“Demanding Holders” shall mean each Holder holding 10% or more of the
outstanding Common Stock at the time of determination.  As of the date hereof,
OCM/GFI and GSC shall constitute Demanding Holders.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any similar successor federal statute), and the rules and regulations
thereunder, as the same are in effect from time to time.

 

“GSC” shall mean, collectively, GSC Recovery II, L.P., GSC Recovery IIA, L.P.,
GSC Partners CDO Funds, Limited and GSC Partners CDO Fund II, Limited, which
shall

 

1

--------------------------------------------------------------------------------


 

constitute a single Holder for purposes of determining percentage ownership of
Common Stock hereunder.

 

“Holder” shall mean each Securityholder, any Affiliate of a Securityholder that
holds Registrable Securities and any Person that acquires from a Securityholder
Registrable Securities constituting 10% or more of the then-outstanding shares
of Common Stock.  For purposes of this Agreement, the Company may deem the
registered holder of a Registrable Security as the Holder thereof.

 

“IPO” shall have the meaning set forth in Section 2(a).

 

“OCM/GFI” shall mean, collectively, OCM Principal Opportunities Fund, L.P.,
OCM/GFI Power Opportunities Fund, L.P. and GFI Two LLC, which shall constitute a
single Holder for purposes of determining percentage ownership of Common Stock
hereunder.

 

“Other Restricted Stockholders” shall mean holders of shares of Common Stock to
which the Company has granted piggyback registration rights under the
Stockholders Agreement among the Company and its Securityholders party thereto,
dated November 27, 2002, as amended.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, joint venture, trust or unincorporated organization, governmental or
regulatory body or subdivision thereof or any other entity.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by a prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such prospectus.

 

“Registrable Securities” shall mean the shares of Common Stock held by the
Securityholders as of the date hereof, as well as shares of Common Stock
underlying the other securities of the Company held by the Securityholders as of
the date hereof, and any other securities issued or issuable as a result of or
in connection with any stock dividend, stock split or reverse stock split,
reclassification, merger, consolidation or similar transaction in respect of
such shares of Common Stock; provided, however, that any shares of Common Stock
shall cease to be Registrable Securities upon the earliest of the following: 
(i) a Registration Statement registering such shares of Common Stock under the
Securities Act has been declared or becomes effective and such shares of Common
Stock have been sold or otherwise transferred by the Holder or owner thereof
pursuant to such effective Registration Statement; (ii) such shares of Common
Stock are sold or otherwise transferred to the public pursuant to Rule 144; or
(iii) all such shares of Common Stock held by the Holder may be sold in a single
transaction without registration in compliance with Rule 144(k) under the
Securities Act.

 

“Registration Expenses” shall have the meaning set forth in Section 7 hereof.

 

2

--------------------------------------------------------------------------------


 

“Registration Statement” shall mean any registration statement which covers any
of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus included therein, all amendments and supplements to
such Registration Statement, including post-effective amendments, all exhibits
and all material incorporated or deemed to be incorporated by reference in such
Registration Statement.

 

“Requesting Securityholder Registration” has the meaning set forth in
Section 4(a) hereof.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.

 

“Rule 415” shall mean Rule 415 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.

 

“SEC” shall mean the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act or the Exchange Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
similar successor federal statute), and the rules and regulations thereunder, as
the same are in effect from time to time.

 

“Shelf Demanding Holder” shall mean any Holder that was a Demanding Holder as of
the date hereof that owns at least 5% of the outstanding shares of Common Stock
on the date a request is made by such Person pursuant to Section 3 hereof.  As
of the date hereof, OCM/GFI and GSC shall constitute Shelf Demanding Holders.

 

“Shelf Registration” has the meaning set forth in Section 3(c) hereof.

 

“Underwritten Offering” shall mean a registered offering in which shares of
Common Stock are sold to an underwriter for reoffering to the public.

 


SECTION 2.                                          FORM S-1 REGISTRATION.

 


(A)                                  DEMAND.  AT ANY TIME COMMENCING ON THE
EARLIER OF (I) 180 DAYS FOLLOWING THE FIRST UNDERWRITTEN OFFERING BY THE COMPANY
RESULTING IN GROSS PROCEEDS TO THE COMPANY OF AT LEAST $75 MILLION (THE “IPO”)
AND (II) THE FIRST ANNIVERSARY OF THE DATE OF THIS AGREEMENT, UPON THE WRITTEN
REQUEST OF A DEMANDING HOLDER THAT THE COMPANY EFFECT AN UNDERWRITTEN OFFERING
OF REGISTRABLE SECURITIES ON A LONG-FORM REGISTRATION STATEMENT (FORM S-1 OR ANY
SIMILAR SUCCESSOR FORM) UNDER THE SECURITIES ACT AND SPECIFYING THE AGGREGATE
NUMBER OF REGISTRABLE SECURITIES TO BE REGISTERED AND THE INTENDED METHOD OF
DISPOSITION THEREOF, THE COMPANY SHALL, SUBJECT TO SECTION 6(B) HEREOF, USE ITS
REASONABLE BEST EFFORTS TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF
THE REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN SO REQUESTED TO REGISTER
AS SOON AS PRACTICABLE; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
OBLIGATED TO EFFECT A REGISTRATION PURSUANT TO THIS SECTION 2 UNLESS THE
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED THEREIN HAVE AN ANTICIPATED
AGGREGATE PRICE TO THE PUBLIC OF AT LEAST $50 MILLION.  IN ADDITION, THE COMPANY

 

3

--------------------------------------------------------------------------------


 

shall not be obligated to effect, or to take any action to effect, any such
registration pursuant to this Section 2(a):  (w) after the Company has effected
one (1) such registration; (x) within 180 days following the last date on which
a Registration Statement filed in respect of a registration hereunder, if any,
was effective; (y) during the period commencing with the date thirty (30) days
prior to the Company’s good faith estimate of the date of filing of, and ending
on a date ninety (90) days after the effective date of, a Company Registration,
provided that the Company is actively employing in good faith all reasonable
efforts to cause such registration statement to become effective; provided, that
if the Company abandons such Company Registration, the Company shall promptly so
notify any Demanding Holder that was unable to effect a registration under this
Section 2 as a result of this clause (y); or (z) if the Demanding Holder
proposes to dispose of Registrable Securities that may be immediately registered
on Form S-3 pursuant to a request made under Section 3 hereof; and provided,
further, that no more than two (2) registrations under this Section 2(a) and
Section 3 may become effective during any 12 month period.

 

Upon receipt of any request for registration pursuant to this Section 2 from a
Demanding Holder, the Company shall promptly give written notice of such request
to the other Holders.  The Company shall include in the requested registration
all Registrable Securities requested to be included by such Holders who shall
make such request by written notice (specifying the aggregate number of
Registrable Securities to be included) to the Company delivered within ten (10)
days after their receipt of the Company’s notice.  If the Company shall receive
a request for inclusion in the registration of the Registrable Securities of
Holders other than the Demanding Holder initiating the registration, it shall
promptly so inform the Demanding Holder that made the initial request for
registration.

 

Holders of a majority of the Registrable Securities to be included in such
registration pursuant to this Section 2 may, at any time prior to the effective
date of the Registration Statement relating to such registration, revoke such
request by providing a written notice to the Company revoking such request and,
if applicable, request withdrawal of any Registration Statement filed with the
SEC and the Company shall use its reasonable best efforts to so withdraw such
Registration Statement.  A registration requested pursuant to this Section 2(a)
shall not be deemed to have been effected unless a Registration Statement with
respect thereto has become effective and the Registrable Securities registered
thereunder for sale are sold thereunder or are not so sold solely by reason of
an act or omission by any Demanding Holder whose Registrable Securities are
included therein; provided, however, that if such registration does not become
effective after the Company has filed it solely by reason of a Demanding
Holder’s revocation of its registration request or refusal to proceed (other
than a refusal to proceed based upon the advice of counsel relating to a matter
with respect to the Company), then such registration shall be deemed to have
been effected unless the requesting Demanding Holder shall have elected to pay
all Registration Expenses and any out-of-pocket expenses of any party required
to be borne by the Company pursuant hereto.

 


(B)                                 EFFECTIVENESS OF REGISTRATION STATEMENT. 
SUBJECT TO SECTION 6(B), THE COMPANY AGREES TO USE ITS REASONABLE BEST EFFORTS
TO (X) CAUSE THE REGISTRATION STATEMENT RELATING TO ANY DEMAND REGISTRATION
PURSUANT TO THIS SECTION 2 TO BECOME EFFECTIVE AS PROMPTLY AS PRACTICABLE
FOLLOWING A REQUEST FOR REGISTRATION UNDER SECTION 2(A), AND (Y) THEREAFTER KEEP
SUCH REGISTRATION STATEMENT EFFECTIVE CONTINUOUSLY FOR THE PERIOD SPECIFIED IN
THE NEXT SUCCEEDING PARAGRAPH.

 

4

--------------------------------------------------------------------------------


 

Except as provided in the last paragraph of Section 2(a) above, a demand
registration requested pursuant to this Section 2 will not be deemed to have
been effected (w) unless the Registration Statement relating thereto has become
effective under the Securities Act and remained continuously effective (except
as otherwise permitted under this Agreement) for a period ending on the earlier
of (i) the date which is ninety (90) days after the effective date of such
Registration Statement (subject to extension as provided in Sections 5(b) and
6(b)) and (ii) the date on which all Registrable Securities covered by such
Registration Statement have been sold and the distribution contemplated thereby
has been completed; provided, however, that with respect to a demand
registration that is a Shelf Registration, the Registration Statement related
thereto shall remain continuously effective for the period provided in
Section 3(c) below, (x) if, after it has become effective, such registration is
interfered with for any reason by any stop order, injunction or other order or
requirement of the SEC or any other governmental authority, or as a result of
the initiation of any proceeding for such a stop order by the SEC through no
fault of the Demanding Holder, and the result of such interference is to prevent
the Demanding Holder from disposing of such Registrable Securities proposed to
be sold in accordance with the intended methods of disposition, or (y) if the
conditions to closing specified in the purchase agreement or underwriting
agreement entered into in connection with any Underwritten Offering shall not be
satisfied or waived with the consent of the Demanding Holder, other than as a
result of any breach by the Demanding Holder or any underwriter of its
obligations thereunder or hereunder.

 


(C)                                  INCLUSION OF OTHER SECURITIES; CUTBACK. 
THE COMPANY, AND ANY OTHER HOLDER OF THE COMPANY’S SECURITIES WHO HAS EXISTING
REGISTRATION RIGHTS OR IS GRANTED SUBSEQUENT REGISTRATION RIGHTS IN ACCORDANCE
WITH SECTION 10 HEREOF, MAY INCLUDE ITS SECURITIES IN ANY DEMAND REGISTRATION
EFFECTED PURSUANT TO THIS SECTION 2 ON A BASIS NO LESS FAVORABLE TO THE
DEMANDING HOLDERS THAN THAT OF ANY OTHER HOLDER OF THE COMMON STOCK OF THE
COMPANY; PROVIDED, HOWEVER, THAT IF THE MANAGING OR LEAD UNDERWRITER OR
UNDERWRITERS OF A PROPOSED UNDERWRITTEN OFFERING CONTEMPLATED THEREBY ADVISE THE
DEMANDING HOLDERS IN WRITING THAT THE TOTAL NUMBER OF SECURITIES TO BE INCLUDED
IN SUCH PROPOSED PUBLIC OFFERING EXCEEDS THE NUMBER THAT CAN BE SOLD IN SUCH
OFFERING WITHIN A PRICE RANGE ACCEPTABLE TO THE SELLING HOLDERS HOLDING A
MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN THE DEMAND REGISTRATION, THEN
THE AMOUNT OR KIND OF SECURITIES OFFERED FOR THE ACCOUNT OF THE FOLLOWING GROUPS
OF HOLDERS SHALL BE REDUCED PRO RATA AMONG MEMBERS OF SUCH GROUP IN ACCORDANCE
WITH SUCH MANAGING UNDERWRITER’S RECOMMENDATION IN THE FOLLOWING ORDER OF
PRIORITY (WITH THE SECURITIES TO BE REDUCED FIRST LISTED FIRST): (I) SECURITIES
OTHER THAN (A) REGISTRABLE SECURITIES AND (B) SECURITIES HELD BY THE OTHER
RESTRICTED STOCKHOLDERS; (II) SECURITIES OFFERED BY THE COMPANY; (III)
SECURITIES HELD BY THE OTHER RESTRICTED STOCKHOLDERS; AND (IV) REGISTRABLE
SECURITIES; AND PROVIDED, FURTHER, THAT NO REGISTRABLE SECURITIES SHALL BE
REDUCED UNTIL ALL SECURITIES OTHER THAN REGISTRABLE SECURITIES ARE ENTIRELY
EXCLUDED FROM THE UNDERWRITING.

 


SECTION 3.                                          FORM S-3 AND SHELF
REGISTRATION.

 


(A)                                  AFTER THE COMPANY HAS QUALIFIED FOR THE USE
OF FORM S-3 UNDER THE SECURITIES ACT (OR ANY SUCCESSOR OR SUBSTANTIALLY SIMILAR
FORM) FOR SALES OF REGISTRABLE SECURITIES BY SELLING STOCKHOLDERS, IN ADDITION
TO THE RIGHTS CONTAINED IN SECTION 2, THE DEMANDING HOLDERS SHALL HAVE THE RIGHT
TO REQUEST AN UNLIMITED NUMBER OF REGISTRATIONS ON FORM S-3 (SUCH REQUESTS SHALL
BE IN WRITING AND SHALL STATE THE NUMBER OF SHARES OF REGISTRABLE SECURITIES TO
BE DISPOSED OF AND THE INTENDED METHODS OF DISPOSITION OF SUCH SHARES BY SUCH
DEMANDING HOLDERS, INCLUDING WHETHER

 

5

--------------------------------------------------------------------------------


 

such offering is requested to be an Underwritten Offering), and upon such
request, the Company shall, subject to Section 6(b) hereof, use its reasonable
best efforts to effect the registration under the Securities Act of the
Registrable Securities which the Company has been so requested to register by
such Demanding Holders; provided, however, that the Company shall not be
obligated to effect a registration pursuant to this Section 3(a):  (x) unless
the Registrable Securities requested to be included therein have an anticipated
aggregate price to the public of at least $20 million, (y) in the circumstances
described in clause (y) of Section 2(a), or (z) within 180 days following the
last date on which a Registration Statement filed in respect of a registration
hereunder, if any, was effective.  Any registration under this Section 3(a)
shall be underwritten at the request of Holders holding a majority of the
Registrable Securities to be included therein.


 


(B)                                 IF A REQUEST COMPLYING WITH THE REQUIREMENTS
OF SECTION 3(A) HEREOF IS DELIVERED TO THE COMPANY, THE PROVISIONS SET FORTH IN
THE SECOND AND THIRD PARAGRAPHS OF SECTION 2(A) AND THE PROVISIONS OF SECTIONS
2(B) AND (C) SHALL APPLY TO SUCH REGISTRATION; PROVIDED, THAT IF SUCH REQUEST IS
FOR AN OFFERING OTHER THAN AN UNDERWRITTEN OFFERING, THE PORTIONS OF SECTIONS
2(A) THROUGH (C) APPLYING TO AN UNDERWRITTEN OFFERING SHALL NOT APPLY.


 


(C)                                  THE SHELF DEMANDING HOLDERS SHALL HAVE THE
RIGHT TO REQUEST TWO (2) “SHELF” REGISTRATIONS THAT CONSTITUTE OFFERINGS OF
REGISTRABLE SECURITIES UNDER THE SECURITIES ACT IN A MANNER THAT PERMITS SALES
ON A CONTINUOUS OR DELAYED BASIS PURSUANT TO RULE 415 UNDER THE SECURITIES ACT
(OR ANY SUCCESSOR PROVISION) (THE “SHELF REGISTRATION”).  EACH REQUEST FOR AND
INITIAL FILING OF A SHELF REGISTRATION SHALL BE MADE IN COMPLIANCE WITH
SECTION 3(A); PROVIDED, THAT CLAUSE (X) OF SUCH SECTION SHALL BE INAPPLICABLE TO
SUCH REQUEST.  THE COMPANY SHALL, SUBJECT TO SECTION 6(B), USE ITS REASONABLE
BEST EFFORTS TO CAUSE THE REGISTRATION STATEMENT RELATING TO THE SHELF
REGISTRATION TO BECOME EFFECTIVE AS PROMPTLY AS PRACTICABLE AND MAINTAIN THE
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT FOR A PERIOD ENDING ON THE EARLIEST
OF (I) TWO YEARS FOLLOWING THE DATE ON WHICH SUCH REGISTRATION STATEMENT FIRST
BECOMES EFFECTIVE, AND (II) THE DATE ON WHICH ALL REGISTRABLE SECURITIES COVERED
BY SUCH REGISTRATION STATEMENT HAVE BEEN SOLD AND THE DISTRIBUTION CONTEMPLATED
THEREBY HAS BEEN COMPLETED OR HAVE BECOME FREELY TRADEABLE PURSUANT TO RULE 144
WITHOUT REGARD TO VOLUME.  ANY “TAKEDOWN” UNDER THE SHELF REGISTRATION SHALL BE
UNDERWRITTEN AT THE REQUEST OF HOLDERS HOLDING A MAJORITY OF THE REGISTRABLE
SECURITIES TO BE INCLUDED THEREIN.  ANY SUCH “TAKEDOWN” THAT IS INTENDED TO BE
AN UNDERWRITTEN OFFERING SHALL BE MADE PURSUANT TO SECTION 3(A) SUCH THAT THE
PROVISIONS RELATING TO EFFECTING A REGISTRATION STATEMENT THEREUNDER APPLY TO
EFFECTING THE TAKEDOWN UNDER THE SHELF REGISTRATION.  ANY SALES MADE ON A
DELAYED OR CONTINUOUS BASIS UNDER THE SHELF REGISTRATION THAT DO NOT CONSTITUTE
AN UNDERWRITTEN OFFERING SHALL NOT BE REQUIRED TO COMPLY WITH SECTION 3(A).


 


SECTION 4.                                          PIGGYBACK REGISTRATION.

 

(a)                                  If the Company at any time proposes to file
a registration statement with respect to any of its equity securities, whether
for its own account (other than a registration statement on Form S-4 or S-8 (or
any successor or substantially similar form), or in connection with (A) an
employee stock option, stock purchase or compensation plan or securities issued
or issuable pursuant to any such plan, or (B) a dividend reinvestment plan) (any
of the foregoing, a “Company Registration”), or for the account of any holder of
securities of the Company pursuant to demand registration rights granted by the
Company (a “Requesting Securityholder” and, such

 

6

--------------------------------------------------------------------------------


 

registration, a “Requesting Securityholder Registration”), then the Company
shall in each case give written notice of such proposed filing to all Holders of
Registrable Securities at least twenty (20) days before the anticipated filing
date of any such registration statement by the Company.  Such notice shall offer
to all Holders the opportunity to have any or all of the Registrable Securities
held by such Holders included in such registration statement and shall include
the number of shares proposed to be registered, the proposed filing date, the
intended method of distribution of such shares and the proposed managing
underwriter, if any.  Each Holder of Registrable Securities desiring to have its
Registrable Securities registered under this Section 4 shall so advise the
Company in writing within ten (10) days after the date of receipt of such notice
(which request shall set forth the amount of Registrable Securities for which
registration is requested), and the Company shall include in such Registration
Statement all such Registrable Securities so requested to be included therein. 
If the Registration Statement relates to an Underwritten Offering, such
Registrable Securities shall be included in the underwriting on the same terms
and conditions as the securities otherwise being sold through the underwriters,
as provided herein.  Any Holder shall have the right to withdraw a request to
include its Registrable Securities in any public offering pursuant to this
Section 4 by giving written notice to the Company of its election to withdraw
such request at least ten (10) Business Days prior to the proposed effective
date of such Registration Statement.  Notwithstanding the foregoing, if the
managing or lead underwriter or underwriters of any such proposed Underwritten
Offering advise the Company in writing that the total number of securities which
the Holders of Registrable Securities, the Company and any other persons or
entities intended to be included in such proposed Underwritten Offering exceeds
the number that can be sold in such offering within a price range acceptable to
the Company (in the case of a Company Registration) or to the Requesting
Securityholders holding a majority of the securities included in a Requesting
Securityholder Registration (in the case of a Requesting Securityholder
Registration), then the amount or kind of securities offered for the account of
the following groups of holders shall be reduced pro rata among members of such
group in accordance with such managing underwriter’s recommendation in the
following order of priority: (i) if a registration under this Section 4 is a
Company Registration, then the order of priority shall be (with the securities
to be reduced first listed first) (A) securities other than (1) Registrable
Securities or (2) securities held by the Other Restricted Stockholders, (B) the
Registrable Securities and securities held by the Other Restricted Stockholders
and (C) securities offered by the Company; (ii) if a registration under this
Section 4 is a Requesting Securityholder Registration (and the Requesting
Securityholder is not a Demanding Holder or a Shelf Demanding Holder), then the
order of priority shall be (with the securities to be reduced first listed
first) (A) securities offered by the Company, (B) securities other than
(1) Registrable Securities or (2) securities held by the Other Restricted
Stockholders (other than securities of the Requesting Securityholder),
(C) securities held by the Other Restricted Stockholders and (D) subject to the
provisions of Section 10 hereof, the Registrable Securities and securities of
the Requesting Securityholder on a pro rata basis; and (iii) if a registration
under this Section 4 is a Requesting Securityholder Registration made pursuant
to Section 2 or 3 hereof, then the order of priority shall be as set forth in
Section 2(c).  The Company may withdraw or postpone a registration statement
referred to in this Section 4 at any time before it becomes effective or
withdraw, postpone or terminate the offering after it becomes effective, without
obligation to any Holder of Registrable Securities, unless such registration
statement was filed pursuant to Section 2 or 3 hereof.  Notwithstanding anything
in this Section 4 to the contrary, the Holders shall be granted priority over
any holders of shares of Common

 

7

--------------------------------------------------------------------------------


 

Stock (other than the Other Restricted Stockholders) in connection with
exercising rights under this Section 4.

 

(b)                                 Notwithstanding anything herein to the
contrary, the Holders shall be entitled to exercise the registration rights
provided in Section 4(a) with respect to any registration statement relating to
the IPO, and such Holders and the Company hereby waive any requirement for
delivery of notice by any party as provided in Section 4(a).  In such event, all
rights and obligations set forth in this Agreement shall apply to such
registration.

 


SECTION 5.                                          REGISTRATION PROCEDURES.

 


(A)                                  GENERAL.  IN CONNECTION WITH THE COMPANY’S
REGISTRATION OBLIGATIONS PURSUANT TO SECTIONS 2, 3 AND 4 HEREOF, AT ITS EXPENSE,
EXCEPT AS PROVIDED IN SECTION 8, THE COMPANY WILL, AS EXPEDITIOUSLY AS POSSIBLE:

 


(I)                                     PREPARE AND FILE WITH THE SEC A
REGISTRATION STATEMENT WITH RESPECT TO SUCH REGISTRABLE SECURITIES AS DESCRIBED
IN SECTIONS 2, 3 AND 4 ON A FORM PERMITTED BY SECTION 2, 3 OR 4 AND AVAILABLE
FOR THE SALE OF THE REGISTRABLE SECURITIES BY THE HOLDERS THEREOF IN ACCORDANCE
WITH THE INTENDED METHOD OR METHODS OF DISTRIBUTION THEREOF OR SUCH AMENDMENTS
AND POST-EFFECTIVE AMENDMENTS TO AN EXISTING REGISTRATION STATEMENT AS MAY BE
NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR THE TIME PERIODS SET
FORTH IN SECTIONS 2(B) OR 3(C) (IF APPLICABLE); PROVIDED THAT NO REGISTRATION
STATEMENT SHALL BE REQUIRED TO REMAIN IN EFFECT AFTER ALL REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT HAVE BEEN SOLD AND DISTRIBUTED AS
CONTEMPLATED BY SUCH REGISTRATION STATEMENT;


 


(II)                                  TAKE SUCH REASONABLE ACTION AS MAY BE
NECESSARY SO THAT:  (I) ANY REGISTRATION STATEMENT AND ANY AMENDMENT THERETO AND
ANY PROSPECTUS FORMING PART THEREOF AND ANY AMENDMENT OR SUPPLEMENT THERETO (AND
EACH REPORT OR OTHER DOCUMENT INCORPORATED THEREIN BY REFERENCE) COMPLIES IN ALL
MATERIAL RESPECTS WITH THE SECURITIES ACT AND THE EXCHANGE ACT AND THE
RESPECTIVE RULES AND REGULATIONS THEREUNDER, (II) ANY REGISTRATION STATEMENT AND
ANY AMENDMENT THERETO DOES NOT, WHEN IT BECOMES EFFECTIVE, CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND
(III) ANY PROSPECTUS FORMING PART OF ANY REGISTRATION STATEMENT, AND ANY
AMENDMENT OR SUPPLEMENT TO SUCH PROSPECTUS, DOES NOT, AS OF SUCH DATE, INCLUDE
AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;


 


(III)                               NOTIFY THE SELLING HOLDERS OF REGISTRABLE
SECURITIES AND THE MANAGING UNDERWRITERS, IF ANY, PROMPTLY AND, IF REQUESTED, BY
THE HOLDERS, CONFIRM SUCH NOTICE IN WRITING (1) WHEN A NEW REGISTRATION
STATEMENT, PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT
HAS BEEN FILED,

 

8

--------------------------------------------------------------------------------


 


AND, WITH RESPECT TO ANY NEW REGISTRATION STATEMENT OR POST-EFFECTIVE AMENDMENT,
WHEN IT HAS BECOME EFFECTIVE, (2) OF ANY REQUEST BY THE SEC FOR AMENDMENTS OR
SUPPLEMENTS TO ANY REGISTRATION STATEMENT OR PROSPECTUS OR FOR ADDITIONAL
INFORMATION, (3) OF THE ISSUANCE BY THE SEC OF ANY COMMENTS WITH RESPECT TO ANY
FILING AND OF THE COMPANY’S RESPONSES THERETO, (4) OF ANY STOP ORDER SUSPENDING
THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT OR THE INITIATION OF ANY
PROCEEDINGS FOR THAT PURPOSE, (5) OF ANY SUSPENSION OF THE QUALIFICATION OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE AND (6) OF THE HAPPENING OF ANY
EVENT WHICH MAKES ANY STATEMENT OF A MATERIAL FACT MADE IN ANY REGISTRATION
STATEMENT, PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE UNTRUE
OR WHICH REQUIRES THE MAKING OF ANY CHANGES IN ANY REGISTRATION STATEMENT,
PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE IN ORDER TO MAKE
THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING (WHICH NOTICE SHALL BE
ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE USE OF THE PROSPECTUS RELATING TO
SUCH REGISTRABLE SECURITIES UNTIL THE REQUISITE CHANGES HAVE BEEN MADE);


 


(IV)                              FURNISH TO EACH SELLING HOLDER OF REGISTRABLE
SECURITIES PRIOR TO THE FILING THEREOF WITH THE SEC, A COPY OF ANY REGISTRATION
STATEMENT, AND EACH AMENDMENT THEREOF AND EACH AMENDMENT OR SUPPLEMENT, IF ANY,
TO THE PROSPECTUS INCLUDED THEREIN AND AFFORD SUCH HOLDER, THE MANAGING
UNDERWRITER AND THEIR RESPECTIVE COUNSEL A REASONABLE OPPORTUNITY WITHIN A
REASONABLE PERIOD TO REVIEW AND COMMENT ON COPIES OF ALL SUCH DOCUMENTS
(INCLUDING A REASONABLE OPPORTUNITY TO REVIEW COPIES OF ANY DOCUMENTS TO BE
INCORPORATED BY REFERENCE THEREIN AND ALL EXHIBITS THERETO) PROPOSED TO BE
FILED;


 


(V)                                 FURNISH TO EACH SELLING HOLDER OF
REGISTRABLE SECURITIES, WITHOUT CHARGE, AS MANY CONFORMED COPIES AS MAY
REASONABLY BE REQUESTED, OF THE THEN EFFECTIVE REGISTRATION STATEMENT AND ANY
POST-EFFECTIVE AMENDMENTS THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES,
ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE AND ALL EXHIBITS (INCLUDING
THOSE INCORPORATED BY REFERENCE);


 


(VI)                              DELIVER TO EACH SELLING HOLDER OF REGISTRABLE
SECURITIES, WITHOUT CHARGE, AS MANY COPIES OF THE THEN EFFECTIVE PROSPECTUS
(INCLUDING EACH PROSPECTUS SUBJECT TO COMPLETION) AND ANY AMENDMENTS OR
SUPPLEMENTS THERETO AS SUCH PERSONS MAY REASONABLY REQUEST IN ORDER TO PERMIT
THE OFFERING AND SALE OF THE SHARES OF SUCH REGISTRABLE SECURITIES TO BE OFFERED
AND SOLD, BUT ONLY WHILE THE COMPANY SHALL BE REQUIRED UNDER THE PROVISIONS
HEREOF TO CAUSE THE REGISTRATION STATEMENT TO REMAIN EFFECTIVE, AND THE COMPANY
CONSENTS (EXCEPT DURING A SUSPENSION PERIOD PERMITTED BY THIS AGREEMENT) TO THE
USE OF THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO BY THE SELLING
HOLDER IN CONNECTION WITH THE OFFERING AND SALE OF THE

 

9

--------------------------------------------------------------------------------


 


REGISTRABLE SECURITIES COVERED BY THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO IN ACCORDANCE WITH THE TERMS HEREOF;


 


(VII)                           USE ITS REASONABLE BEST EFFORTS TO PREVENT THE
ISSUANCE, AND IF ISSUED TO OBTAIN THE WITHDRAWAL, OF ANY ORDER SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT RELATING TO SUCH REGISTRABLE
SECURITIES;


 


(VIII)                        PRIOR TO ANY OFFERING OF REGISTRABLE SECURITIES
PURSUANT TO ANY REGISTRATION STATEMENT, USE REASONABLE BEST EFFORTS TO REGISTER
OR QUALIFY OR COOPERATE WITH THE SELLING HOLDERS OF REGISTRABLE SECURITIES AND
THEIR RESPECTIVE COUNSEL IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION OF
SUCH REGISTRABLE SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY
LAWS OF SUCH JURISDICTIONS AS ANY SELLING HOLDER OF REGISTRABLE SECURITIES OR
UNDERWRITER REASONABLY REQUESTS IN WRITING AND TO KEEP SUCH REGISTRATION OR
QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE DURING THE PERIOD SUCH
REGISTRATION STATEMENT IS REQUIRED TO BE KEPT EFFECTIVE AND TO DO ALL OTHER ACTS
OR THINGS REASONABLY NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION IN SUCH
DISTRIBUTIONS OF THE SECURITIES COVERED BY THE APPLICABLE REGISTRATION
STATEMENT; PROVIDED, HOWEVER, THAT THE COMPANY WILL NOT BE REQUIRED TO (1)
QUALIFY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE
REQUIRED TO QUALIFY, BUT FOR THIS PARAGRAPH (V), (2) SUBJECT ITSELF TO GENERAL
TAXATION IN ANY SUCH JURISDICTION OR (3) FILE A GENERAL CONSENT TO SERVICE OF
PROCESS IN ANY SUCH JURISDICTION;


 


(IX)                                COOPERATE WITH THE SELLING HOLDERS OF
REGISTRABLE SECURITIES TO FACILITATE THE TIMELY PREPARATION OF, AND FURNISH THE
SELLING HOLDERS OR THE MANAGING UNDERWRITERS, AT THE COMPANY’S EXPENSE,
CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE SOLD AND NOT BEARING ANY
RESTRICTIVE LEGENDS; AND ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH
DENOMINATIONS AND REGISTERED IN SUCH NAMES AS THE SELLING HOLDERS OR MANAGING
UNDERWRITERS, IF ANY, MAY REASONABLY REQUEST AT LEAST TWO BUSINESS DAYS PRIOR TO
ANY SALE OF REGISTRABLE SECURITIES TO ANY UNDERWRITERS AND INSTRUCT THE TRANSFER
AGENT AND REGISTRAR OF THE REGISTRABLE SECURITIES TO RELEASE ANY STOP TRANSFER
ORDERS WITH RESPECT TO THE REGISTRABLE SECURITIES;


 


(X)                                   CAUSE ALL REGISTRABLE SECURITIES COVERED
BY THE REGISTRATION STATEMENT TO BE LISTED ON EACH SECURITIES EXCHANGE (OR
QUOTATION SYSTEM OPERATED BY A NATIONAL SECURITIES ASSOCIATION) ON WHICH
IDENTICAL SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED ON OR PRIOR TO THE
EFFECTIVE DATE OF ANY REGISTRATION STATEMENT FILED HEREUNDER AND ENTER INTO
CUSTOMARY AGREEMENTS INCLUDING, IF NECESSARY, A LISTING APPLICATION AND
INDEMNIFICATION AGREEMENT IN CUSTOMARY FORM;


 


(XI)                                PROVIDE THE HOLDERS, THE TRANSFER AGENT AND
REGISTRAR A CUSIP NUMBER FOR THE REGISTRABLE SECURITIES NO LATER THAN THE
EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT;

 

10

--------------------------------------------------------------------------------


 


(XII)                             USE ITS REASONABLE BEST EFFORTS TO COMPLY WITH
ALL APPLICABLE RULES AND REGULATIONS OF THE SEC RELATING TO SUCH REGISTRATION
AND THE DISTRIBUTION OF THE SECURITIES BEING OFFERED AND MAKE GENERALLY
AVAILABLE TO ITS SECURITIES HOLDERS, AS SOON AS REASONABLY PRACTICABLE, EARNINGS
STATEMENTS SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT;


 


(XIII)                          COOPERATE AND ASSIST IN ANY FILINGS REQUIRED TO
BE MADE WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.;


 


(XIV)                         IF REQUESTED, INCLUDE OR INCORPORATE IN A
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT,
SUCH INFORMATION AS THE MANAGING UNDERWRITERS ADMINISTERING AN UNDERWRITTEN
OFFERING OF THE REGISTRABLE SECURITIES REGISTERED THEREUNDER REASONABLY REQUEST
TO BE INCLUDED THEREIN AND TO WHICH THE COMPANY DOES NOT REASONABLY OBJECT AND
MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT AS SOON AS REASONABLY PRACTICABLE AFTER THEY ARE NOTIFIED OF THE
MATTERS TO BE INCLUDED OR INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT;


 


(XV)                            UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY
CLAUSES (4) (5) OR (6) OF SECTION 5(A)(III) ABOVE, AS SOON AS REASONABLY
PRACTICABLE PREPARE A POST-EFFECTIVE AMENDMENT TO ANY REGISTRATION STATEMENT OR
AN AMENDMENT OR SUPPLEMENT TO THE RELATED PROSPECTUS OR FILE ANY OTHER REQUIRED
DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO PURCHASERS OF THE REGISTRABLE
SECURITIES INCLUDED THEREIN, THE PROSPECTUS WILL NOT INCLUDE AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING;


 


(XVI)                         SUBJECT TO THE PROVISO IN PARAGRAPH (XV) ABOVE,
CAUSE THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT TO BE
REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES
AS MAY BE NECESSARY TO ENABLE THE SELLER OR SELLERS THEREOF TO CONSUMMATE THE
DISPOSITION OF SUCH REGISTRABLE SECURITIES (OTHER THAN AS MAY BE REQUIRED BY THE
GOVERNMENTAL AGENCIES OR AUTHORITIES OF ANY FOREIGN JURISDICTION AND OTHER THAN
AS MAY BE REQUIRED BY A LAW APPLICABLE TO A SELLING HOLDER BY REASON OF ITS OWN
ACTIVITIES OR BUSINESS OTHER THAN THE SALE OF REGISTRABLE SECURITIES);


 


(XVII)                      IF SUCH OFFERING IS AN UNDERWRITTEN OFFERING, ENTER
INTO AN UNDERWRITING AGREEMENT WITH AN INVESTMENT BANKING FIRM SELECTED IN
ACCORDANCE WITH SECTION 5(C) OF THIS AGREEMENT CONTAINING REPRESENTATIONS,
WARRANTIES, INDEMNITIES AND AGREEMENTS THEN CUSTOMARILY INCLUDED BY AN ISSUER IN
UNDERWRITING AGREEMENTS WITH RESPECT TO SECONDARY UNDERWRITTEN DISTRIBUTIONS AND
TAKE ALL SUCH OTHER ACTIONS AS ARE REASONABLY REQUESTED BY THE MANAGING
UNDERWRITERS FOR SUCH UNDERWRITTEN OFFERING IN ORDER TO FACILITATE THE
REGISTRATION OR THE DISPOSITION OF SUCH REGISTRABLE SECURITIES;

 

11

--------------------------------------------------------------------------------


 


(XVIII)                   IF SUCH OFFERING IS AN UNDERWRITTEN OFFERING, (A) MAKE
REASONABLY AVAILABLE FOR INSPECTION BY EACH SELLING HOLDER OF REGISTRABLE
SECURITIES AND ANY MANAGING OR LEAD UNDERWRITER IN SUCH UNDERWRITTEN OFFERING,
AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY SUCH SELLING HOLDER OR
ANY SUCH UNDERWRITER, ALL RELEVANT FINANCIAL AND OTHER RECORDS, PERTINENT
CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES AS SHALL
BE REASONABLY NECESSARY TO ENABLE THEM TO CONDUCT A “REASONABLE” INVESTIGATION
FOR PURPOSES OF SECTION 11(A) OF THE SECURITIES ACT; (B) CAUSE THE COMPANY’S
OFFICERS, DIRECTORS AND EMPLOYEES TO MAKE REASONABLY AVAILABLE FOR INSPECTION
ALL RELEVANT INFORMATION REASONABLY REQUESTED BY THE SELLING HOLDER OR ANY SUCH
UNDERWRITER, ATTORNEY, ACCOUNTANT OR AGENT IN CONNECTION WITH ANY SUCH
REGISTRATION STATEMENT, IN EACH CASE, AS IS CUSTOMARY FOR SIMILAR DUE DILIGENCE
EXAMINATIONS; PROVIDED THAT ANY INFORMATION THAT IS DESIGNATED BY THE COMPANY AS
CONFIDENTIAL AT THE TIME OF DELIVERY OF SUCH INFORMATION SHALL BE KEPT
CONFIDENTIAL BY THE SELLING HOLDER, SUCH UNDERWRITER, OR ANY SUCH, ATTORNEY,
ACCOUNTANT OR AGENT, UNLESS SUCH DISCLOSURE IS REQUIRED BY LAW, OR SUCH
INFORMATION BECOMES AVAILABLE TO THE PUBLIC GENERALLY OR THROUGH A THIRD PARTY
WITHOUT AN ACCOMPANYING OBLIGATION OF CONFIDENTIALITY; AND (C) DELIVER SUCH
DOCUMENTS AND CERTIFICATES AS MAY BE REASONABLY REQUESTED BY THE SELLING HOLDER
AND THE MANAGING UNDERWRITERS, IF ANY, INCLUDING CUSTOMARY OPINIONS OF COUNSEL
AND “COLD COMFORT” LETTERS AS MAY BE REASONABLY REQUIRED PURSUANT TO THE
UNDERWRITING AGREEMENT RELATING THERETO.


 


(XIX)                           IN CONNECTION WITH AN UNDERWRITTEN OFFERING
REQUESTED PURSUANT TO SECTION 2 OR 3, THE COMPANY WILL PARTICIPATE, TO THE
EXTENT REASONABLY REQUESTED BY THE MANAGING UNDERWRITER FOR THE OFFERING OR THE
DEMANDING HOLDER OR SHELF DEMANDING HOLDER PARTICIPATING THEREIN, IN CUSTOMARY
EFFORTS TO SELL THE SECURITIES UNDER THE UNDERWRITTEN OFFERING, INCLUDING,
WITHOUT LIMITATION, PARTICIPATING IN “ROAD SHOWS” OR OTHER INVESTOR MEETINGS,
AND THE COMPANY SHALL SECURE THE REASONABLE PARTICIPATION OF ITS SENIOR
MANAGEMENT FOR SUCH PURPOSES; AND


 


(XX)                              USE ITS REASONABLE BEST EFFORTS TO TAKE ALL
OTHER REASONABLE STEPS NECESSARY TO EFFECT THE REGISTRATION, OFFERING AND SALE
OF THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT CONTEMPLATED
HEREBY.


 

The Company may require each seller of Registrable Securities, prior to
inclusion of its Registrable Securities in a Registration Statement as to which
any registration is being effected, to furnish to the Company such information
regarding such seller and the distribution of such Registrable Securities as the
Company may from time to time reasonably request and as shall be required in
connection with any registration referred to herein.   No Holder may include
Registrable Securities in any Registration Statement pursuant to this Agreement
unless and until such Holder has furnished to the Company such information. 
Each Holder further agrees to furnish as soon as reasonably practicable to the
Company all information required to be disclosed in order to make information
previously furnished to the Company by such Holder not materially misleading.

 

12

--------------------------------------------------------------------------------


 


(B)                                 EACH HOLDER OF REGISTRABLE SECURITIES AGREES
THAT, UPON RECEIPT OF ANY WRITTEN NOTICE FROM THE COMPANY OF THE HAPPENING OF
ANY EVENT OF THE KIND DESCRIBED IN CLAUSE (4), (5) OR (6) OF SECTION 5(A)(III)
OR IN SECTION 6(B), SUCH HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF
REGISTRABLE SECURITIES PURSUANT TO THE THEN CURRENT PROSPECTUS UNTIL (1) SUCH
HOLDER IS ADVISED IN WRITING BY THE COMPANY THAT A NEW REGISTRATION STATEMENT
COVERING THE OFFER OF REGISTRABLE SECURITIES HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT OR (2) SUCH HOLDER RECEIVES COPIES OF A SUPPLEMENTED OR AMENDED
PROSPECTUS CONTEMPLATED BY THIS SECTION 5(B), OR UNTIL SUCH HOLDER IS ADVISED IN
WRITING BY THE COMPANY THAT THE USE OF THE PROSPECTUS MAY BE RESUMED.  IF THE
COMPANY SHALL HAVE GIVEN ANY SUCH NOTICE DURING A PERIOD WHEN A DEMAND
REGISTRATION IS IN EFFECT, THE COMPANY SHALL EXTEND THE PERIOD DESCRIBED IN
SECTION 2(B) OR 3(C) (AS APPLICABLE) BY THE NUMBER OF DAYS DURING WHICH ANY SUCH
DISPOSITION OF REGISTRABLE SECURITIES IS DISCONTINUED PURSUANT TO THIS
PARAGRAPH, IF SO DIRECTED BY THE COMPANY, ON THE HAPPENING OF SUCH EVENT, THE
HOLDER WILL DELIVER TO THE COMPANY (AT THE COMPANY’S EXPENSE) ALL COPIES, OTHER
THAN PERMANENT FILE COPIES THEN IN SUCH HOLDER’S POSSESSION, OF THE PROSPECTUS
COVERING SUCH REGISTRABLE SECURITIES CURRENT AT THE TIME OF RECEIPT OF SUCH
NOTICE.


 


(C)                                  SELECTION OF UNDERWRITERS.  WITH RESPECT TO
ANY UNDERWRITTEN OFFERING, THE COMPANY SHALL BE ENTITLED TO SELECT THE MANAGING
UNDERWRITER; PROVIDED, THAT IF THE UNDERWRITTEN OFFERING IS UNDERTAKEN PURSUANT
TO SECTION 2 OR 3 HEREOF, SUCH MANAGING UNDERWRITER SHALL BE SELECTED BY THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION, SUBJECT TO APPROVAL OF THE COMPANY, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD.


 


SECTION 6.                                          OTHER AGREEMENTS.

 


(A)                                  “MARKET STAND-OFF” ELECTION.  IN THE CASE
OF ANY UNDERWRITTEN OFFERING, UPON THE REQUEST OF THE MANAGING UNDERWRITER, EACH
HOLDER AGREES NOT TO EFFECT ANY PUBLIC SALE OR DISTRIBUTION OF REGISTRABLE
SECURITIES, EXCEPT AS PART OF SUCH UNDERWRITTEN OFFERING PURSUANT TO THE TERMS
HEREOF, DURING THE PERIOD BEGINNING FIFTEEN (15) DAYS PRIOR TO THE CLOSING DATE
OF SUCH UNDERWRITTEN OFFERING AND DURING THE PERIOD ENDING NINETY (90) DAYS
AFTER SUCH CLOSING DATE (OR SUCH LONGER PERIOD, NOT TO EXCEED 180 DAYS, AS MAY
BE REASONABLY REQUESTED BY THE COMPANY OR BY THE MANAGING UNDERWRITER OR
UNDERWRITERS).


 


(B)                                 MATERIAL DEVELOPMENT CONDITION.  WITH
RESPECT TO ANY REGISTRATION STATEMENT FILED OR TO BE FILED PURSUANT TO SECTION 2
OR 3, IF THE COMPANY DETERMINES THAT, IN ITS GOOD FAITH JUDGMENT, THAT (I)
FILING A REGISTRATION STATEMENT OR MAINTAINING EFFECTIVENESS OF A CURRENT
REGISTRATION STATEMENT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY OR
ITS STOCKHOLDERS IN RELATION TO ANY MATERIAL FINANCING, ACQUISITION OR OTHER
CORPORATE TRANSACTION, AND THE COMPANY HAS DETERMINED THAT DISCLOSURE OF ANY
SUCH TRANSACTION IS NOT IN THE BEST INTERESTS OF THE COMPANY AND ITS
STOCKHOLDERS, OR (II) THE FILING OR MAINTAINING EFFECTIVENESS OF A CURRENT
REGISTRATION STATEMENT WOULD REQUIRE DISCLOSURE OF MATERIAL INFORMATION THAT THE
COMPANY HAS A VALID BUSINESS PURPOSE OF RETAINING AS CONFIDENTIAL, UPON THE
GIVING OF A WRITTEN NOTICE (A “DELAY NOTICE”) TO SUCH EFFECT, SIGNED BY THE
CHAIRMAN CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER OF THE COMPANY, TO
ANY HOLDER OF REGISTRABLE SECURITIES INCLUDED OR TO BE INCLUDED IN SUCH
REGISTRATION STATEMENT, THE COMPANY SHALL BE ENTITLED TO POSTPONE FILING OR
SUSPEND THE USE BY THE HOLDERS OF THE REGISTRATION STATEMENT FOR A REASONABLE
PERIOD OF TIME, PROVIDED THAT THE COMPANY MAY NOT POSTPONE THE FILING OR SUSPEND
ANY SUCH SALES FOR A PERIOD OF MORE THAN SIXTY (60) CONSECUTIVE DAYS; PROVIDED,
THAT THE COMPANY SHALL NOT BE ENTITLED TO EXERCISE ANY SUCH RIGHT

 

13

--------------------------------------------------------------------------------


 

more than two times in any calendar year or less than 30 days from the prior
suspension period; and provided further, that such exercise shall not prevent
the Holders from being entitled to at least 240 days of effective registration
per calendar year.


 


(C)                                  LIMITATION ON DEMAND, SHELF AND PIGGYBACK
REGISTRATION RIGHTS.  ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT
NOTWITHSTANDING, WHEN UPON THE WRITTEN OPINION OF COUNSEL FOR THE COMPANY (WHICH
MAY BE IN-HOUSE COUNSEL) DELIVERED TO A HOLDER REQUESTING REGISTRATION HEREUNDER
THAT THE REGISTRABLE SECURITIES HELD BY SUCH HOLDER ARE NOT REGISTRABLE
SECURITIES AS DEFINED IN CLAUSE (III) OF THE DEFINITION THEREOF AND THE COMPANY
HAS AGREED TO REMOVE ALL RESTRICTIVE SECURITIES LAW LEGENDS WITH RESPECT TO SUCH
REGISTRABLE SECURITIES, SUCH HOLDER SHALL HAVE NO RIGHTS PURSUANT TO SECTIONS 2,
3 OR 4 HEREOF, TO REQUEST A REGISTRATION IN CONNECTION WITH SUCH PROPOSED SALE;
PROVIDED, HOWEVER, IF COUNSEL FOR SUCH HOLDER OF REGISTRABLE SECURITIES
REASONABLY DISAGREES IN A WRITTEN OPINION DELIVERED TO THE COMPANY WITH SUCH
WRITTEN OPINION OF COUNSEL FOR THE COMPANY, THE FOREGOING LIMITATION ON
REGISTRATION RIGHTS SHALL BE OF NO FORCE OR EFFECT.


 


SECTION 7.                                          REGISTRATION EXPENSES.

 

All expenses incident to the Company’s performance of or compliance with this
Agreement, including without limitation all registration and filing fees,
listing fees, fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications or registrations (or the obtaining of exemptions therefrom)
of the Registrable Securities), fees of the National Association of Securities
Dealers, Inc. transfer and registration fees of transfer agents and registrars,
printing expenses (including expenses of printing Prospectuses), messenger and
delivery expenses, internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), fees and disbursements of its counsel and its independent
certified public accountants (including expenses of any special audit or
accounting review), securities acts liability insurance (if the Company elects
to obtain such insurance), fees and expenses of any special experts retained by
the Company in connection with any registration hereunder, reasonable fees and
expenses, not to exceed $20,000 per registration hereunder, of one counsel for
the Holders (and any necessary local counsel), fees and expenses of other
Persons retained by the Company, fees and expenses of one law firm chosen by the
holders of a majority of Registrable Securities included in a registration
pursuant hereto and all out-of-pocket fees and expenses incurred by any Holder
in connection with the IPO (all such expenses being referred to as “Registration
Expenses”), shall be borne by the Company; provided, that Registration Expenses
shall not include out-of-pocket expenses incurred by the Holders (except
out-of-pocket expenses set forth in this Section 7) and underwriting discounts,
commissions or fees attributable to the sale of the Registrable Securities,
which shall be paid by the Holders pro rata on the basis of the number of shares
of Common Stock registered on their behalf.

 


SECTION 8.                                          INDEMNIFICATION.

 


(A)                                  INDEMNIFICATION BY THE COMPANY.  THE
COMPANY, WITHOUT LIMITATION AS TO TIME AGREES TO INDEMNIFY AND HOLD HARMLESS, TO
THE FULLEST EXTENT PERMITTED BY LAW, BUT WITHOUT DUPLICATION, EACH HOLDER OF
REGISTRABLE SECURITIES INCLUDED IN A REGISTRATION STATEMENT, ITS

 

14

--------------------------------------------------------------------------------


 

officers, directors, employees, partners, principals, equityholders, managed or
advised accounts, advisors and agents, and each Person who controls such Holder
within the meaning of Section 15 of the Securities Act, and, unless
indemnification of such Persons is otherwise provided for in the applicable
underwriting agreement, each underwriter, its partners, members, directors and
officers and each person, if any, who controls such Underwriter within the
meaning of Section 15 of the Securities Act  (individually, an “Indemnified
Person”), from and against all losses, claims, damages, liabilities and expenses
(including reasonable costs of investigation and reasonable legal fees and
expenses and including expenses incurred and amounts paid in settlement of any
litigation, commenced or threatened) arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact in, or any omission
(or alleged omission) of a material fact required to be stated in, such
Registration Statement or Prospectus or necessary to make the statements therein
(in the case of a Prospectus in light of the circumstances under which they were
made) not misleading, as such expenses are incurred, except insofar as the same
are caused by or contained in any information furnished in writing to the
Company by any Indemnified Person or any underwriter expressly for use therein.


 


(B)                                 INDEMNIFICATION BY HOLDERS OF REGISTRABLE
SECURITIES.  IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH A HOLDER OF
REGISTRABLE SECURITIES IS PARTICIPATING, EACH SUCH HOLDER WILL FURNISH TO THE
COMPANY IN WRITING SUCH INFORMATION AND AFFIDAVITS AS THE COMPANY REASONABLY
REQUESTS FOR USE IN CONNECTION WITH ANY SUCH REGISTRATION STATEMENT OR
PROSPECTUS AND AGREES TO INDEMNIFY AND HOLD HARMLESS, TO THE FULLEST EXTENT
PERMITTED BY LAW, SEVERALLY BUT NOT JOINTLY WITH ANY OTHER HOLDER, BUT WITHOUT
DUPLICATION, AND WITHOUT LIMITATION AS TO TIME, THE COMPANY, ITS OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES, ADVISORS AND AGENTS, AND EACH PERSON WHO
CONTROLS THE COMPANY (WITHIN THE MEANING OF THE SECURITIES ACT) AGAINST ANY
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES (INCLUDING REASONABLE COSTS OF
INVESTIGATION AND REASONABLE LEGAL FEES AND EXPENSES AND INCLUDING EXPENSES
INCURRED IN SETTLEMENT OF ANY LITIGATION, COMMENCED OR THREATENED) ARISING OUT
OF OR BASED UPON ANY UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF MATERIAL
FACT IN, OR ANY OMISSION (OR ALLEGED OMISSION) OF A MATERIAL FACT REQUIRED TO BE
STATED IN, THE REGISTRATION STATEMENT OR PROSPECTUS OR NECESSARY TO MAKE THE
STATEMENTS THEREIN (IN THE CASE OF A PROSPECTUS IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE) NOT MISLEADING, AS SUCH EXPENSES ARE INCURRED, TO
THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR OMISSION IS
CONTAINED IN ANY INFORMATION OR AFFIDAVIT SO FURNISHED IN WRITING BY SUCH HOLDER
TO THE COMPANY SPECIFICALLY FOR INCLUSION THEREIN.  IN NO EVENT SHALL ANY
PARTICIPATING HOLDER BE LIABLE FOR ANY AMOUNT IN EXCESS OF THE PROCEEDS (NET OF
PAYMENT OF ALL EXPENSES (EXCLUDING UNDERWRITING DISCOUNTS AND COMMISSIONS PAID
OR PAYABLE BY SUCH HOLDER)) RECEIVED BY SUCH HOLDER UPON THE SALE OF THE
REGISTRABLE SECURITIES OFFERED AND SOLD BY SUCH HOLDER PURSUANT TO SUCH
REGISTRATION STATEMENT.


 


(C)                                  CONDUCT OF INDEMNIFICATION PROCEEDINGS. 
ANY PERSON ENTITLED TO INDEMNIFICATION HEREUNDER WILL (I) GIVE PROMPT NOTICE TO
THE INDEMNIFYING PARTY OF ANY CLAIM WITH RESPECT TO WHICH IT SEEKS
INDEMNIFICATION AND (II) PERMIT SUCH INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF
SUCH CLAIM WITH COUNSEL OF SUCH INDEMNIFYING PARTY’S CHOICE; PROVIDED, HOWEVER,
THAT ANY PERSON ENTITLED TO INDEMNIFICATION HEREUNDER SHALL HAVE THE RIGHT TO
EMPLOY SEPARATE COUNSEL AND TO PARTICIPATE IN THE DEFENSE OF SUCH CLAIM, BUT THE
FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH INDEMNIFIED
PERSON UNLESS (A) THE INDEMNIFYING PARTY SHALL HAVE AGREED IN WRITING TO PAY
THEM, (B) THE INDEMNIFYING PARTY SHALL HAVE FAILED TO ASSUME THE DEFENSE OF SUCH

 

15

--------------------------------------------------------------------------------


 

claim and employ counsel reasonably satisfactory to the indemnified party in a
timely manner or (C) the named parties to an action, claim or proceeding
(including any impleaded parties) include any indemnified party and the
indemnifying party or any of its Affiliates and in the reasonable judgment of
any such Person, based upon advice of its counsel, (1) a conflict of interest
may exist between such person and the indemnifying party with respect to such
claims (in which case, if the Person notifies the indemnifying party in writing
that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such person) or (2) there may be one or
more legal defenses available to it which are different from or in addition to
those available to the indemnifying party; provided, that such counsel only be
hired to the extent necessary for such defense or defenses; and provided,
further, that the indemnifying party shall be responsible to pay the fees and
expenses of only one law firm plus one local counsel in each necessary
jurisdiction pursuant to these clauses (A), (B) and (C).  The indemnifying party
will not be subject to any liability for any settlement made without its written
consent (which consent shall not be unreasonably withheld).  No indemnified
party will be required to consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.  An indemnifying party who is
not entitled to, or elects not to, assume the defense of the claim will not be
obligated to pay the fees and expenses of more than one counsel (plus one local
counsel if required in a specific instance) for all parties indemnified by such
indemnifying party with respect to such claim.  The failure by an indemnified
party to give notice as provided herein shall not relieve the indemnifying party
of its obligations under this Section 9, except to the extent the failure to
give such notice is materially prejudicial to the indemnifying party’s ability
to defend such action.


 


(D)                                 CONTRIBUTION.  IF FOR ANY REASON THE
INDEMNIFICATION PROVIDED FOR IN SECTION 8(A) OR SECTION 8(B) IS UNAVAILABLE TO
AN INDEMNIFIED PARTY OR INSUFFICIENT TO HOLD IT HARMLESS AS CONTEMPLATED BY
SECTION 8(A) AND SECTION 8(B), THEN THE INDEMNIFYING PARTY SHALL CONTRIBUTE TO
THE AMOUNT PAID OR PAYABLE BY THE INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS,
CLAIM, DAMAGE OR LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE FAULT OF THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY, AS WELL AS
ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED
UNTRUE STATEMENT OR THE OMISSION OR ALLEGED OMISSION RELATES TO INFORMATION
SUPPLIED BY THE INDEMNIFYING PARTY OR PARTIES ON THE ONE HAND OR THE INDEMNIFIED
PARTY ON THE OTHER AND THE PARTIES, RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH UNTRUE STATEMENT OR
OMISSION.  NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING
OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM
ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATIONS.  THE AMOUNT
PAID OR PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE
ANY LEGAL OR OTHER FEES OR EXPENSES INCURRED BY SUCH PART IN CONNECTION WITH ANY
PROCEEDING, TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH
EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN SECTION 8(A) OR SECTION 8(B)
WERE AVAILABLE TO SUCH PARTY.  IN NO EVENT SHALL ANY PARTICIPATING HOLDER BE
LIABLE FOR ANY AMOUNT IN EXCESS OF THE PROCEEDS (NET OF PAYMENT OF ALL EXPENSES
(EXCLUDING UNDERWRITING DISCOUNTS AND COMMISSIONS PAID OR PAYABLE BY SUCH
HOLDER)) RECEIVED BY SUCH HOLDER UPON THE SALE OF THE REGISTRABLE SECURITIES
OFFERED AND SOLD BY SUCH HOLDER PURSUANT TO SUCH REGISTRATION STATEMENT.

 

16

--------------------------------------------------------------------------------


 


(E)                                  REMEDIES CUMULATIVE.  THE INDEMNITY,
CONTRIBUTION AND EXPENSE REIMBURSEMENT OBLIGATIONS UNDER THIS SECTION 8 SHALL BE
IN ADDITION TO ANY LIABILITY EACH INDEMNIFYING PERSON MAY OTHERWISE HAVE AND
SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF ANY
INVESTIGATION MADE BY OR ON BEHALF OF ANY INDEMNIFIED PARTY.


 


SECTION 9.                                          PARTICIPATION IN
UNDERWRITTEN REGISTRATIONS.

 

No Person may participate in any Underwritten Offering hereunder unless such
Person (i) agrees to sell such Person’s Registrable Securities on the basis
provided in any underwriting arrangements related thereto and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.  Nothing in this Section 9 shall be construed to create any
additional rights regarding the registration of Registrable Securities in any
Person otherwise than as set forth herein.

 


SECTION 10.                                   SUBSEQUENT REGISTRATION RIGHTS.

 

The Company shall not modify or amend any existing agreement providing for
registration rights in a manner that would adversely affect the rights of the
Holders granted hereunder.  In addition, the Company shall not grant any Person
any registration rights with respect to shares of Common Stock other than
registration rights that expressly permit the Holders to participate in the
registration pro rata with the Person being granted registration rights based on
the number of shares requested to be included (and on a basis no less favorable
to the Holders than that of the Person being granted registration rights). 
Notwithstanding anything herein to the contrary, the Company may grant
registration rights with respect to shares of Common Stock issued in connection
with an acquisition of stock or assets of another company so long as the
registration rights would not be in conflict with or inconsistent with the
rights of the Holders hereunder in any material respect.

 


SECTION 11.                                   RULE 144 REPORTING.

 

With a view to making available the benefits of certain rules and regulations of
the SEC that may permit the sale of the Registrable Securities to the public
without registration, the Company agrees to use its reasonable best efforts to:

 


(A)                                  MAKE AND KEEP PUBLIC INFORMATION REGARDING
THE COMPANY AVAILABLE AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN AND
INTERPRETED UNDER RULE 144 UNDER THE SECURITIES ACT, AT ALL TIMES FROM AND AFTER
NINETY (90) DAYS FOLLOWING THE EFFECTIVE DATE OF AN IPO REGISTRATION STATEMENT;


 


(B)                                 FILE WITH THE COMMISSION IN A TIMELY MANNER
ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT
AND THE EXCHANGE ACT AT ANY TIME AFTER IT HAS BECOME AND REMAINS SUBJECT TO SUCH
REPORTING REQUIREMENTS; AND


 


(C)                                  SO LONG AS A HOLDER OWNS ANY RESTRICTED
SECURITIES, FURNISH TO THE HOLDER FORTHWITH UPON WRITTEN REQUEST A WRITTEN
STATEMENT BY THE COMPANY AS TO ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF
RULE 144 (AT ANY TIME FROM AND AFTER NINETY (90) DAYS FOLLOWING THE

 

17

--------------------------------------------------------------------------------


 

effective date of an IPO registration statement), and of the Securities Act and
the Exchange Act (at any time after it has become and remains subject to such
reporting requirements), a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed as a Holder may
reasonably request in availing itself to any rule or regulation of the SEC
allowing a Holder to sell any such securities without registration.


 


SECTION 12.                                   AMENDMENTS AND WAIVERS.

 

The provisions of this Agreement, including the provisions of this Section 12,
may not be amended, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given unless (a) with respect
to a particular offering hereunder, the Company has obtained the written consent
of Holders of a majority of the Registrable Securities included in such offering
as are then outstanding as determined by the Company or (b) in any other event,
the Company has obtained the written consent of Holders of a majority of the
Registrable Securities then outstanding as determined by the Company and so long
as the effect thereof will be that the consenting Holders will not be treated
more favorably than all other Holders.  Whenever the consent or approval of
Holders of a specified number of Registrable Securities is required hereunder,
Registrable Securities held by the Company shall not be counted in determining
whether such consent or approval was given by the Holders of such required
number.

 


SECTION 13.                                   NOTICES.

 

All notices and other communications provided for or permitted hereunder shall
be made in writing by hand-delivery, registered first-class mail, telecopier, or
air-courier guaranteeing overnight delivery:

 


(A)                                  IF TO A HOLDER OF REGISTRABLE SECURITIES,
INITIALLY AT THE ADDRESS SET FORTH BELOW SUCH HOLDER’S SIGNATURE PAGE HERETO,
WITH A COPY TO STROOCK & STROOCK & LAVAN LLP, 180 MAIDEN LANE, NEW YORK, NEW
YORK 10038, ATTENTION:  PATTY PEREZ, ESQ., FACSIMILE: (212) 806-6006 AND
THEREAFTER AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED FROM TIME TO TIME BY
NOTICE GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 13.


 


(B)                                 IF TO THE COMPANY, INITIALLY AT 500 WEST
DUTTON ROAD, ASTON, PENNSYLVANIA 19014, ATTENTION:  CHIEF EXECUTIVE OFFICER AND
PRESIDENT; TELECOPIER NO. (610) 619-3081, WITH A COPY TO SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP, 300 SOUTH GRAND AVENUE, SUITE 3400, LOS ANGELES, CALIFORNIA
90071, ATTENTION:  JEFFREY H. COHEN, ESQ., FACSIMILE: (213) 687-5600, AND
THEREAFTER AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED FROM TIME TO TIME BY
NOTICE GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 13.


 


(C)                                  ALL SUCH NOTICES AND OTHER COMMUNICATIONS
SHALL BE DEEMED TO HAVE BEEN DELIVERED AND RECEIVED (I) IN THE CASE OF PERSONAL
DELIVERY, TELECOPIER OR TELEGRAM, ON THE DATE OF SUCH DELIVERY, (II) IN THE CASE
OF OVERNIGHT AIR COURIER, ON THE BUSINESS DAY AFTER THE DATE WHEN SENT AND (III)
IN THE CASE OF MAILING, ON THE THIRD BUSINESS DAY FOLLOWING SUCH MAILING.

 

18

--------------------------------------------------------------------------------


 


SECTION 14.                                   SUCCESSORS AND ASSIGNS.

 

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto, including without limitation and
without the need for an express assignment to subsequent Holders of the
Registrable Securities who acquire their shares in transactions not involving a
registration under the Securities Act or a sale of shares in the public markets;
provided, that the transferee or assignee of such rights assumes in writing the
obligations of such transferor under this Agreement and shall be added to
Schedule I attached hereto as a result and provided, further, that no successor
or assign shall be deemed a Holder or entitled to the rights of a Holder unless
such successor or assign (a) is an Affiliate of a Securityholder or (b) acquires
from a Securityholder Registrable Securities constituting 10% or more of the
then-outstanding shares of Common Stock.

 


SECTION 15.                                   COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 


SECTION 16.                                   HEADINGS.

 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 


SECTION 17.                                   GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND NEW YORK CIVIL
PRACTICE LAWS AND RULES 327(b).

 


SECTION 18.                                   JURISDICTION; FORUM.

 

Each party hereto consents and submits to the jurisdiction of any state court
sitting in the County of New York or federal court sitting in the Southern
District of the State of New York in connection with any dispute arising out of
or relating to this Agreement.  Each party hereto waives any objection to the
laying of venue in such courts and any claim that any such action has been
brought in an inconvenient forum.  To the extent permitted by law, any judgment
in respect of a dispute arising out of or relating to this Agreement may be
enforced in any other jurisdiction within or outside the United States by suit
on the judgment, a certified copy of such judgment being conclusive evidence of
the fact and amount of such judgment.  Each party hereto agrees that personal
service of process may be effected by any of the means specified in Section 13,
addressed to such party.  The foregoing shall not limit the rights of any party
to serve process in any other manner permitted by law.

 


SECTION 19.                                   SEVERABILITY.

 

In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity,

 

19

--------------------------------------------------------------------------------


 

legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be affected or impaired
thereby.

 


SECTION 20.                                   TERMINATION OF REGISTRATION
RIGHTS.

 

All rights granted under this Agreement shall terminate with respect to any
Holder at such time as such Holder ceases to own Registrable Securities.

 


SECTION 21.                                   REMEDIES.

 

In the event of a breach by any party of any of its obligations under this
Agreement, the other parties, in addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, will be
entitled to specific performance of their rights under this Agreement.  The
Company and the Securityholders agree that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by the Company
or the Securityholders, as the case may be, of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, the Company or the Securityholders, as
the case may be, shall waive the defense that a remedy at law would be
adequate.  No failure or delay on the part of the Company or the Securityholders
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.

 


SECTION 22.                                   ENTIRE AGREEMENT.

 

This Agreement is intended by the parties as a final expression of their
agreement and is intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

[Remainder of Page Intentionally Left Blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

CHEROKEE INTERNATIONAL CORPORATION

 

 

 

 

 

By:

/s/ Van Holland, Jr.

 

 

 

Name: Van Holland, Jr.

 

 

Title: Chief Financial Officer

 

 

 

 

 

OCM PRINCIPAL OPPORTUNITIES FUND, L.P.

 

 

 

By:

Oaktree Capital Management, LLC,

 

 

its General Partner

 

 

 

By:

/s/ Christopher S. Brothers

 

 

 

Name: Christopher S. Brothers

 

 

Title: Managing Director

 

 

 

By:

/s/ Lisa Arakaki

 

 

 

Name: Lisa Arakaki

 

 

Title: Vice President, Legal

 

 

 

 

 

OCM/GFI POWER OPPORTUNITIES FUND, L.P.

 

 

 

By:

GFI Energy Ventures, LLC,

 

 

its Co-General Partner,

 

 

 

 

 

By:

/s/ Ian Schapiro

 

 

 

Name: Ian Schapiro

 

 

Title: Principal

 

 

 

 

 

GFI Two LLC

 

 

 

 

 

By: 

/s/ Ian Schapiro

 

 

 

Name: Ian Schapiro

 

 

Title: Principal

 

i

--------------------------------------------------------------------------------


 

 

GSC RECOVERY II, L.P.

 

 

 

By:

GSC Recovery II GP, L.P., its general partner

 

 

 

 

By:

GSC RII, LLC, its general partner

 

 

 

 

 

 

 

 

By:  GSCP (NY) Holdings, L.P., its sole
member

 

 

 

 

 

 

 

 

By:

GSCP (NJ), Inc., its general
partner

 

 

 

By: 

/s/ Robert Hamwee

 

 

 

Name: Robert Hamwee

 

 

Title: Managing Director

 

 

 

 

 

GSC RECOVERY IIA, L.P.

 

 

 

By:

GSC Recovery IIA GP, L.P., its general partner

 

 

 

 

By:

GSC RIIA, LLC, its general partner

 

 

 

 

 

 

 

 

By:   GSCP (NY) Holdings, L.P., its sole
member

 

 

 

 

 

 

 

 

 

By:

GSCP (NJ), Inc., its general
partner

 

 

 

By: 

/s/ Robert Hamwee

 

 

 

Name: Robert Hamwee

 

 

Title: Managing Director

 

 

 

 

 

GSC PARTNERS CDO FUND, LIMITED

 

 

 

By:

GSCP (NJ), L.P.

 

 

as attorney-in-fact

 

 

 

 

By:

GSCP (NJ), Inc.

 

 

its general partner

 

 

 

 

By: 

/s/ Seth Katzenstein

 

 

 

Name: Seth Katzenstein

 

 

Title: Vice President

 

ii

--------------------------------------------------------------------------------


 

 

GSC PARTNERS CDO FUND II, LIMITED

 

 

 

By:

GSCP (NJ), L.P.

 

 

as attorney-in-fact

 

 

 

 

 

By:

GSCP (NJ), Inc.

 

 

its general partner

 

 

 

 

By: 

/s/ Seth Katzenstein

 

 

 

Name: Seth Katzenstein

 

 

Title: Vice President

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

 

OCM Principal Opportunities Fund, L.P.

OCM/GFI Power Opportunities Fund, L.P.

GFI Two LLC

GSC Recovery II, L.P.

GSC Recovery IIA, L.P.

GSC Partners CDO Fund, Limited

GSC Partners CDO Fund II, Limited

 

I

--------------------------------------------------------------------------------